[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION FOR CLARIFICATION
The plaintiff, representing herself pro se, has filed a motion for clarification seeking clarification of the court's finding as to the defendant's net worth and of the effective date of the court's orders. Since the court's Memorandum of Decision was dated December 23, 1994 and filed on December 27, 1994 and the plaintiff's motion was filed March 6, 1995, more than twenty days have passed. Plaintiff's motion cannot, therefore, be considered as a motion that would extend the time for filing an appeal.
As reflected in defendant's exhibit 1 (last page), the defendant received his severance pay on January 15, 1994. His financial affidavit is dated December 12, 1994. His severance pay is, therefore, reflected in his total asset figure. His net worth at the time of the hearing on the defendant's motion for modification was correctly stated as $193,550.
Pursuant to the provisions of § 46b-86(a), the court may order modification from the date of service of the notice of the motion, that date being June 5, 1994. The court is not bound by the stipulation of the parties that the orders be retroactive to September 29, 1994. The court ordered the effective date to be August 1, 1994, after considering all of the evidence and determining that such a date was a fair and equitable one.
The motion for clarification is denied. CT Page 3386
EDGAR W. BASSICK, III, JUDGE